***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***__




                                                               Electronically Filed
                                                               Supreme Court
                                                               SCWC-XX-XXXXXXX
                                                               28-JAN-2022
                                                               07:47 AM
                             SCWC-XX-XXXXXXX                   Dkt. 9 MO

          IN THE SUPREME COURT OF THE STATE OF HAWAI‘I
________________________________________________________________

                                 DL,
                   Petitioner/Plaintiff-Appellant,

                                    vs.

                               CL,
                 Respondent/Defendant-Appellee.
________________________________________________________________

          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-XX-XXXXXXX; FC-D NO. 16-1-1014)


                        MEMORANDUM OPINION
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

                                I. INTRODUCTION

            This case arises from the Family Court of the First

Circuit’s determination of child custody, child support, and

alimony in a divorce proceeding between DL (Father) and CL

(Mother).

            Petitioner/Plaintiff-Appellant Father appeals from the

Intermediate Court of Appeals’ (ICA) July 29, 2021 Judgment on

Appeal pursuant to its Memorandum Opinion vacating in part the

family court’s June 5, 2018 Order Re: Motion and Declaration for

Pre-Decree Relief and the July 16, 2018 Order Re: Plaintiff’s
   ***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***__


Motion for Reconsideration of Order Re: Motion and Declaration

for Pre-Decree Relief, with regard to alimony; vacating the

August 13, 2018 Order Granting Defendant’s Attorneys’ Fees and

Costs; and remanding for proceedings consistent with the

opinion.    More specifically, the ICA remanded to the family

court to recalculate the amount of delinquent pre-decree

temporary child support, and to determine whether good cause

existed to bifurcate with regard to past alimony.

            In his current application for certiorari 1, Father

presents two questions:

      [1]   Did the ICA gravely err by finding bifurcation by
            the family court and remanding this case to the family
            court to determine whether good cause existed for the
            family court, post-trial and sua sponte, to “bifurcate” the
            issue of pre-decree spousal support requested by CL?
      [2]   Did the ICA gravely err in affirming the family
            court’s decision, made after entry of the divorce decree,
            to award past child support applicable to the time before
            the decree?

            For the following reasons, we vacate the ICA’s

judgment on appeal to the extent it holds that the “Mother’s

April 18, 2018 Motion and Declaration for Pre-Decree Relief was

in the nature of an enforcement action to collect delinquent

pre-decree temporary child support.”         DL v. CL, 149 Hawai‘i 206,

485 P.3d 1118, 2021 WL 1614343 at *7 (App. Apr. 26, 2021)




      1  For a summary of the prior appeals in this matter, see DL v. CL, 149
Hawai‘i 206, 485 P.3d 1118, 2021 WL 1614343 at *1-3 (App. Apr. 26, 2021) (DL
IV).

                                      2
   ***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***__


(DL IV) (emphasis omitted).        In all other respects, the ICA’s

judgment is affirmed.

                                 II.   BACKGROUND

            Father and Mother married in 2008 and have two

children, both of whom were minors at the time of the divorce

proceedings.     In 2015, Father, Mother, and children moved from

Sacramento, California, to Honolulu to live in a cottage located

on Father’s parents’ property.

            On July 9, 2016, Mother took both children with her to

Arizona due to alleged abuse by Father.          Father then filed a

Motion and Declaration for Pre-Decree Relief on August 12, 2016.

The family court 2 heard Father’s motion on September 19, 2016,

and awarded Mother temporary physical custody of the children in

Arizona, pending further proceedings.          Three months later,       on

December 16, 2016, the family court ordered Father to pay child

support in the amount of $1,381 per child for a total of $2,762

per month commencing November 1, 2016.          The family court order

did not mention alimony.

            Mother and Father stipulated to, inter alia, the

appointment of a custody evaluator on January 19, 2017.

Following the custody evaluation, Father filed a Motion for the

Immediate Return of the Children to the State of Hawai‘i.               On




     2   The Honorable Gale L.F. Ching presided over all proceedings.

                                       3
   ***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***__


May 12, 2017, the family court granted in part and denied in

part Father’s motion, and in particular, granted Father and

Mother joint legal and physical custody.             The court’s order,

however, specified that “[p]ending the Trial, [Father] shall

have physical custody of the Minors” in Hawai‘i, and “[a]ll prior

orders not inconsistent with this Order shall remain in full

force and effect.”         The order did not specifically address child

support or alimony.

               Mother returned to Hawai‘i with the children in May

2017, and Father stopped making child support payments after

July.       Mother then filed a motion seeking, inter alia, that

Father not have sole physical custody, that custody should

instead follow a timesharing plan, and that Father should be

required to pay Mother $2,762 per month for child support and

$4,500 per month for alimony.           On June 21, 2017, the family

court ordered Mother and Father to mediation to resolve issues,

including physical custody, child support, and alimony. 3            On July

26, 2017, following mediation, Mother and Father filed a

stipulation agreeing to share physical custody equally pending

trial, and to address the issues of temporary child support and

temporary alimony “at trial together.”             Eight days later, on

August 3, 2017, the family court ordered that Mother’s request



        3   The Honorable Michael A. Town conducted the mediation.

                                         4
   ***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***__


for temporary alimony from June 1, 2017 and Father’s request to

modify or terminate temporary child support “[would] be added to

the issues to resolve at trial.”

           The trial lasted twelve days over a six-month period.

After the trial ended on January 8, 2018, the family court

issued its First Amended Order Re: Evidentiary Hearing on March

16, 2018, which in relevant part, provides:

           3.     Re: Child Support.
                  As to any past unpaid child support amount that is
           allegedly outstanding, the Parties are ordered to “meet and
           confer” on this matter within fourteen (14) days after
           receipt of this order to discuss this matter. In the event
           that the Parties are unable to reach an amicable
           resolution, then either Party may file a motion with the
           Court.

           . . .

           5.    Re: Alimony.
                 As to any past alimony amount that is allegedly
           outstanding, the Parties are ordered to “meet and confer”
           on this matter within fourteen (14) days after receipt of
           this order to discuss this matter. In the event that the
           Parties are unable to reach an amicable resolution, then
           either Party may file a motion with the Court.

           As part of its First Amended Order Re: Evidentiary

Hearing, the family court also ordered Mother and Father to

“meet and confer” regarding the Divorce Decree.           Additionally,

in the event the Parties did not reach a resolution, each party

was instructed to submit a draft Divorce Decree within seven

days of the “meet and confer” conference.

           On March 29, 2018, Mother submitted a Notice of

Submission, stating that “both parties met and conferred . . .

but no agreement on the language of the Decree was reached,” and

                                     5
   ***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***__


filed her proposed Divorce Decree with the court.            Father filed

a similar notice on April 3, 2018.         According to Father’s

proposed Divorce Decree, “Neither party owes the other back

child support for any period of time . . . [and] [t]he Court,

having found both Parties to be able to obtain gainful

employment and presently employed, therefore denies any award of

alimony.”

            On April 9, 2018, Father filed his objections to

Mother’s proposed Divorce Decree.         Among his objections were the

following:

                  9. [The family court’s First Amended Order Re:
            Evidentiary Hearing] ordered Plaintiff to pay child support
            of $2,873 per month retroactive to February 1, 2018.
            Paragraph 9 of Defendant’s proposed decree presents
            Defendant’s desired version of child support on terms that
            have not been agreed or ordered by the Court. After trial
            ended Defendant left the children under the sole physical
            care of Plaintiff. If anyone should pay child support
            retroactive to February 1, 2018, it should be Defendant.
            Plaintiff objects to the retroactivity of an award of child
            support and objects to the amount of child support as
            unsubstantiated by the record or any identified rationale.
            As to the form of proposed decree, Plaintiff objects to the
            inclusion of anything more than is stated in the Order.

                  10. Plaintiff objects to paragraph 10 of Defendant’s
            proposed decree. The issue of Past Child Support was
            specifically reserved and identified as an issue to be
            decided at trial. Trial concluded and the Court did not
            award past child support. In any event, Past Child Support
            is inappropriate, as the parties shared equal physical
            custody of the Children until Defendant left, and at all
            times have had effectively identical earning capacities,
            thereby rendering an award of child support improper during
            that time.

            Prior to the family court issuing its Divorce Decree,

Mother filed a Motion and Declaration for Pre-Decree Relief on

April 18, 2018, requesting, among other things, that Father be

                                      6
   ***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***__


ordered to pay $16,572 in child support and $5,501.68 in alimony

($22,073.68 total) for the period June 2017 to January 2018

(which was when the evidentiary portion of the trial concluded).

According to Mother, she presented evidence during trial to

support her request for temporary alimony and child support.

           On April 26, 2018, the family court granted Mother’s

proposed Divorce Decree.      The decree states in relevant part:

                 10.   PAST CHILD SUPPORT. Pursuant to the First
           Amended Order Re: Evidentiary Hearing, filed March 16, 2018
           counsel for the parties met and conferred on March 27, 2018
           regarding the issue of past temporary child support.
           However, no agreement was reached. Pursuant to the First
           Amended Order Re: Evidentiary Hearing, either party can
           file a motion with the Court to address this issue.

           . . .

                  13.  ALIMONY/PAST TEMPORARY ALIMONY. Pursuant to
           the First Amended Order Re: Evidentiary Hearing, filed on
           March 16, 2018, counsel for the parties met and conferred
           on March 27, 2018 regarding the issue of past temporary
           alimony. However, no agreement was reached. Pursuant to
           the First Amended Order Re: Evidentiary Hearing, either
           party can file a motion with the Court to address this
           issue.

           . . .

                 21.   PRESENT AND FUTURE CLAIMS WAIVED. The parties
           shall release each other and relinquish all claims they
           have, or may have had with each other, whether growing out
           of their relationship as Husband and Wife or otherwise,
           from the beginning of time, either known or unknown,
           discovered or undiscovered, until the present. This means
           that the parties cannot (because they have voluntarily
           given up their rights to do so) sue or make any legal
           claims against each other based on any relationship they
           have had from the beginning of time to the present, whether
           they are aware of these claims or not, or even if they
           discover these claims in the future.

           . . .

                 23.   RETENTION OF COURT’S JURISDICTION. Unless
           otherwise provided by statute, court rule or case law, the
           parties shall agree and by the Court’s approval of this
           Decree, the Court shall so order that until there has been

                                     7
   ***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***__


            a final division and distribution of property in accordance
            with the terms of this Decree, and payment of all
            obligations required under this Decree, the Court shall
            retain jurisdiction over the parties and all properties
            mentioned herein, and retains the authority to issue any
            and all orders respecting the parties or properties in
            order to effect the intent of the parties herein and/or to
            facilitate the division and distribution of the various
            property interests, and payment of all obligations herein.

            A week after the Divorce Decree was entered, the

family court heard Mother’s April 18, 2018 Motion for Pre-Decree

Relief.    On June 5, 2018, the court entered its order, granting

in part and denying in part Mother’s April 18, 2018 motion.               The

order, in relevant part, granted “monthly child support for the

period from August 2017 through January 2018 in the amount of

$5,232.00 . . . [and] alimony for the period of June 2017 to

July 2017 and from August 2017 through January 2018 in the

amount of $16,694.00.”      The family court also granted Mother’s

request for reimbursement relating to spring break travel in the

amount of $913.94.      In total, Mother was awarded $22,839.94.

The family court, however, did not explain its rationale for the

award.    The court also granted Mother’s request for attorneys’

fees and costs associated with bringing the motion, and required

Mother to submit a declaration “itemizing the requested

attorney[s’] fees and costs.”        Mother submitted a declaration

requesting $7,066.86 for fees and costs, which the family court

awarded on August 13, 2018.

            On appeal, the ICA vacated the June 5, 2018 Order Re:

Motion and Declaration for Pre-Decree Relief with regard to

                                      8
   ***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***__


alimony; the July 16, 2018 Order Re: Plaintiff’s Motion for

Reconsideration with regard to alimony; and the August 13, 2018

Order Granting Defendant’s Attorneys’ Fees and Costs.

Additionally, the ICA remanded to family court to recalculate

the amount of delinquent pre-decree temporary child support and

a determination of whether good cause existed for bifurcation of

the issue of pre-decree temporary alimony and, if so, an entry

of findings of fact and conclusions of law to determine such a

determination.    As to pre-decree temporary child support, the

ICA concluded that child support becomes a liquidated sum and is

therefore enforceable once it becomes due and payment is not

made.


                           III.   STANDARD OF REVIEW

           “Under the abuse of discretion standard of review, the

family court’s decision will not be disturbed unless the family

court disregarded rules or principles of law or practice to the

substantial detriment of a party litigant . . . [and its]

decision clearly exceed[ed] the bounds of reason.”             In Interest

of Doe, 77 Hawaiʻi 109, 115, 883 P.2d 30, 36 (1994) (alterations

in original) (quoting Bennett v. Bennett, 8 Haw. App. 415, 416,

807 P.2d 597, 599 (1991)) (internal quotation marks omitted).




                                     9
   ***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***__


                             IV.   DISCUSSION

     A. The ICA Did Not Gravely Err When It Concluded That the
        Family Court Bifurcated, and Remanded Back to Family
        Court to Determine Good Cause as to Alimony

           Father asks this court to provide “further guidance”

to ensure that the family court makes a proper determination of

whether bifurcation is warranted and to “promote finality and

avoid protracted, piecemeal litigation.”          In other words,

according to Father, family court should be required “to enter

its financial orders at the same time it enters a divorce

decree.”   We disagree.     The language of HRS § 580-47(a) (Supp.

2011) clearly and unambiguously provides two conditions for a

family court to exercise its authority to bifurcate: either “by

agreement of both parties or by order of court after finding

that good cause exists.”

           In support of his argument, Father cites to Gordon v.

Gordon, 135 Hawai‘i 340, 350 P.3d 1008 (2015) for the proposition

that while the family court has wide discretion pursuant to HRS

§ 580-47, the family court “strives for a certain degree of

uniformity, stability, clarity or predictability in its

decision-making and thus are compelled to apply the appropriate

law to the facts of each case and be guided by reason and

conscience to attain a just result.”         Id. at 352, 350 P.3d at

1020 (internal quotation marks omitted) (quoting Tougas v.

Tougas, 76 Hawai‘i 19, 28, 868 P.2d 437, 446 (1994)).            Father

                                     10
   ***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***__


argues that bifurcating proceedings would “result[] in piecemeal

litigation,” and so should be avoided.         While Father correctly

cites to our opinion in Gordon, uniformity and predictability

are not mandates, but important considerations.           Indeed, this

court has concluded that the family court “must exercise its

discretion within the framework provided by our law.”            Id. at

352, 350 P.3d at 1020.      And under HRS § 580-47(a), the framework

that the family court must consider when making further orders,

either after agreement by both parties or a finding of good

cause, includes:

           [T]he respective merits of the parties, the relative
           abilities of the parties, the condition in which each party
           will be left by the divorce, the burdens imposed upon
           either party for the benefit of the children of the
           parties, the concealment of or failure to disclose income
           or an asset, or violation of a restraining order issued
           under section 580-10(a)[.]

HRS § 580-47(a); see Gordon, 135 Hawai‘i at 352-53, 350 P.3d at

1020-21.

           Remand may be proper where the family court, like

here, fails to make adequate findings under HRS § 580-47.             In

Gordon, this court concluded that the ICA erred when it affirmed

the family court’s award for marital assets “absent a finding .

. . regarding the date the divorce commenced[,]” because doing

so made it “unclear” as to what qualified as a chargeable

reduction in marital assets.       Gordon, 135 Hawai‘i at 355, 350

P.3d at 1023.    Unlike in Gordon, here, the ICA correctly ruled


                                     11
   ***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***__


that the family court did not “make a specific finding of good

cause” to bifurcate.     DL IV, 2021 WL 1614343 at *7.         We disagree

with Father that it was improper to remand in these

circumstances.    The family court clearly exercised its

discretion to reserve a decision on past alimony and child

support, since it explicitly omitted those issues from the

matters resolved in its March 16, 2018 First Amended Order.

However, the family court failed to adequately explain its

reasons for doing so.      It was, therefore, appropriate for the

ICA to remand to family court to determine if good cause existed

to bifurcate.

           1. A mandate that “intertwined issues [be] decided
              together” would be improper

           It is unclear whether Father seeks (1) a holding that

the family court erred in considering alimony and child support

separately from the divorce proceeding, or (2) a holding that

more generally mandates that any time the family court is faced

with “intertwined issues” such as “various financial aspects

(property division, child support and spousal support),” the

issues must be decided together.          In our view, neither is

warranted.

           This court has consistently held that the family court

has “wide discretion.”      For example, we have held that HRS

§ 580-47 precludes our appellate courts “from narrowing the


                                     12
   ***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***__


discretion available to the various family courts by

establishing and mandating adherence to uniform categories,

[uniform starting points], uniform limits on the range of

choice, and uniform procedures.”          Gussin v. Gussin, 73 Haw. 470,

478, 836 P.2d 484, 489 (1992) (quoting Bennett, 8 Haw. App. at

422, 807 P.2d at 601-02).      Moreover, in Gussin, we concluded

that:

           When the directive to the court is to do what is just and
           equitable in the circumstances, of course, each case must
           be decided upon its own facts and circumstances. . . .
           [D]iscretion denotes the absence of a hard and fast rule.
           When involved as a guide to judicial action it means a
           sound discretion, that is to say, a discretion exercised
           not arbitrarily or wilfully, but with regard to what is
           right and equitable under the circumstances and the law,
           and directed by the reason and conscience of the judge to a
           just result. This court has avoided, where possible, the
           adoption of general rules governing the division of marital
           assets, because such general rules create rebuttable
           presumptions, which narrow the discretion of family court
           judges, and are thus repugnant to HRS § 580-47.

Id. at 479-80, 836 P.2d at 489 (citations omitted) (quoting

Myers v. Myers, 70 Haw. 143, 764 P.2d 1237 (1988) and Booker v.

MidPac Lumber Co., 65 Haw. 166, 172, 649 P.2d 376, 382 (1982))

(internal quotation marks and brackets omitted).

           Our decision in Kakinami v. Kakinami, 125 Hawai‘i 308,

260 P.3d 1126 (2011), is instructive. There, the Respondent

filed a motion to bifurcate the divorce proceeding and the

division of property and debts.        The question on appeal was

which standard should apply for bifurcation in divorce cases.

Id. at 309-12, 260 P.3d at 1127-30.         The petitioner in Kakinami,



                                     13
   ***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***__


similar to Father in this case, argued that “[s]trong policy

reasons support requiring family courts to decide all four parts

[of a divorce case] at the same time [ ] absent exceptional

circumstances.    Such reasons include avoiding piecemeal divorce

trials, which could result in multiple appeals, clogging both

trial calendars and appellate dockets.”         Id. at 314, 260 P.3d at

1132 (alterations in original) (internal quotation marks

omitted).    This court concluded that while “there may be valid

policy reasons for imposing a stricter standard for bifurcation

in divorce proceedings, HRS § 570-47(a) states that the

appropriate standard to be applied is good cause.”            Id.

Additionally, “it is not the role of this court to alter a

statutory requirement in order to effect policy considerations

that are vested in the legislature.”         Id. at 315, 260 P.3d at

1133.   Our rationale in Kakinami applies here.          If the

legislature wanted to provide a stricter standard for

bifurcation in divorce proceedings, it could have done so.             It

is not our place to read into the statute what is not there.

            2. “Good cause” should not be limited

            Father argues that “[a]ny suggestion that Hawai‘i’s

family court has broad discretion to delay ruling on issues that

have already been tried, particularly absent a request from a

party and without a substantial basis rooted in avoiding

meaningful prejudice to a party, is simply untenable.”

                                     14
   ***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***__


(Emphasis added.)     Father also argues that the “good cause”

standard, according to our case law, has only been applied to

“requests made by a party that a divorce be granted prior to

trial on the remaining issues.”

           Father misreads the statute.         According to HRS § 580-

47(a), “jurisdiction of those matters is reserved under the

decree by agreement of both parties or by order of court after

finding that good cause exists.”          (Emphasis added.)    Here, while

the parties stipulated to have all the issues be tried together

at once, that does not end the analysis as the court may

bifurcate sua sponte upon finding good cause.           As our decision

in Kakinami notes, the statute is clear that the standard for

bifurcation is good cause, and that any alteration to that

standard is “vested in the legislature.”          125 Hawai‘i at 314-15,

260 P.3d 1132-33.     There is nothing in the statute that

precludes the family court from ordering bifurcation despite the

parties’ stipulation to the contrary.

           Furthermore, Father asserts that if the family court

had intended to sua sponte bifurcate, “any such determination

must be the product of the court’s own thinking and based on the

record that existed at the time.”          We agree; the same point was

addressed by the ICA when it remanded back to the family court

“to determine whether good cause existed for bifurcation[.]”              DL

IV, 2021 WL 1614343 at *7.       Remanding allows the family court to

                                     15
   ***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***__


develop the record as to whether there was good cause to

bifurcate.

             3. The Divorce Decree did not divest the family court
                of jurisdiction as to issues regarding past alimony
                and past child support

             Father argues that once the Divorce Decree was

entered, the family court lost jurisdiction over the remaining

issues.     Father points to Paragraph 21 of the Divorce Decree,

which states in relevant part:

           21.   PRESENT AND FUTURE CLAIMS WAIVED. The parties shall
     release each other and relinquish all claims they have, or may
     have had with each other, whether growing out of their
     relationship as Husband and Wife or otherwise, from the beginning
     of time, either known or unknown, discovered or undiscovered,
     until the present. This means that the parties cannot (because
     they have voluntarily given up their rights to do so) sue or make
     any legal claims against each other based on any relationship
     they have had from the beginning of time to the present, whether
     they are aware of these claims or not, or even if they discover
     these claims in the future.

             But Father disregards the other clauses in the Divorce

Decree that explicitly carve out two issues to be addressed

post-decree.      As Mother and the ICA pointed out, the other parts

of the Divorce Decree 4 provide in relevant part:


     4    The Divorce Decree also provides that:

             Both the Plaintiff and Defendant acknowledge that they have
             carefully read this Divorce Decree and all the other
             supporting financial and other supporting financial and
             other documentation pertinent to this matter. . . . This
             document is the complete and final expression of all
             agreements made by the parties to this divorce. There are
             no other express or implied promises, or agreements, which
             are not set forth herein. Each party acknowledges that he
             or she has knowingly, intelligently and voluntarily
             executed this Decree with sufficient knowledge of the
             facts, the respective finances and the applicable law, and
             this Decree is fair and reasonable.
                                                            (continued...)

                                       16
   ***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***__


                  10.   PAST CHILD SUPPORT. Pursuant to the First
            Amended Order Re: Evidentiary Hearing, filed March 16, 2018
            counsel for the parties met and conferred on March 27, 2018
            regarding the issue of past temporary child support.
            However, no agreement was reached. Pursuant to the First
            Amended Order Re: Evidentiary Hearing, either party can
            file a motion with the Court to address this issue.

            . . .

                   13.  ALIMONY/PAST TEMPORARY ALIMONY. Pursuant to
            the First Amended Order Re: Evidentiary Hearing, filed on
            March 16, 2018, counsel for the parties met and conferred
            on March 27, 2018 regarding the issue of past temporary
            alimony. However, no agreement was reached. Pursuant to
            the First Amended Order Re: Evidentiary Hearing, either
            party can file a motion with the Court to address this
            issue.

            As noted above, the Divorce Decree explicitly

contemplated that these two issues would be addressed post-

decree by filing a motion with the family court.            The past child

support and past alimony carve-outs and the waiver clause can

thus be read in harmony, with the carve-outs not subject to the

waiver.

            Moreover, Paragraph 23 provides:

                  23.   RETENTION OF COURT’S JURISDICTION. Unless
            otherwise provided by statute, court rule or case law, the
            parties shall agree and by the Court’s approval of this
            Decree, the Court shall so order that until there has been
            a final division and distribution of property in accordance
            with the terms of this Decree, and payment of all
            obligations required under this Decree, the Court shall
            retain jurisdiction over the parties and all properties
            mentioned herein, and retains the authority to issue any
            and all orders respecting the parties or properties in
            order to effect the intent of the parties herein and/or to
            facilitate the division and distribution of the various
            property interests, and payment of all obligations herein.




(continued...)

             On appeal, Father contends that he never agreed to the form
of the Divorce Decree, which was drafted by counsel for Mother.

                                     17
   ***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***__


(Emphasis added.)

            Although this provision focuses on property,

nevertheless, it sweeps more broadly such that the family court

retained jurisdiction over allegedly unpaid alimony and child

support.

     B. The ICA Erred in Concluding That Past Child Support Was
        in the Nature of an Enforcement Action

            The ICA read two paragraphs in the Divorce Decree -

that Father characterizes as “essentially-identical” -

differently.    On the one hand, the ICA concluded that as to

alimony, the family court erred when it did not make a finding

of good cause when it bifurcated.         On the other hand, the ICA

concluded that the motion for past child support, pursuant to

Mother’s April 18, 2018 Motion for Pre-Decree Relief, “was in

the nature of an enforcement action.”         Accordingly, the ICA

ruled that “the family court had jurisdiction to decide that

issue.”    DL IV, 2021 WL 1614343.

            As discussed above, the ICA did not err when it

vacated and remanded to the family court to determine whether

good cause existed for bifurcation of the issue of pre-decree

temporary alimony.     While the Divorce Decree does include a

waiver clause, it does not extinguish the family court’s

discretion to address past alimony because of the paragraph

carving out that specific issue, as well as the paragraph that


                                     18
   ***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***__


maintains the family court’s jurisdiction until all obligations

are paid.    However, with respect to child support, we disagree

with the ICA and therefore remand to family court to also make a

finding of good cause as to bifurcation as to child support.              In

other words, the ICA erred by treating the family court’s

disposition of child support differently from its disposition of

alimony.    The family court retained jurisdiction over both

issues, subject only to a finding of good cause for bifurcating

them from the Divorce Decree.

            Father argues that the ICA misapplied Lindsey v.

Lindsey, 6 Haw. App. 201, 716 P.2d 496 (1986), when it

“incorrectly concluded that CL’s claims survived the waiver

within the divorce decree.”       We agree with Father that the ICA

misapplied Lindsey, but for other reasons.

            In Lindsey, the family court issued an Interlocutory

Decree of Divorce that required the ex-husband to pay child

support in the amount of $70 per month.         6 Haw. App. at 202-03,

716 P.2d at 498.    The family court reaffirmed the child support

amount in the Final Decree of Divorce.         Id.   The ex-husband

appealed and raised multiple questions to the ICA, including

“[w]hen does a court-ordered child support payment become an

enforceable decree?”     Id.   The ICA concluded once child support

“becomes due and payment is not made,” that amount becomes a



                                     19
   ***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***__


“liquidated sum.”     Id. at 204, 716 P.2d at 499 (quoting Smith v.

Smith, 643 S.W.2d 523, 524 (Tex. 1982)).

           Lindsey is not applicable here.         While in Lindsey, the

ex-husband was ordered to pay child support as a result of both

the Interlocutory Degree of Divorce and the Final Decree of

Divorce, here, Father did not have a similar mandate.            When the

family court granted Mother’s proposed Divorce Decree, it

adopted the specific carve-outs regarding past alimony and past

child support.    Stated differently, orders regarding Father’s

past child support obligations did not become “due” when the

family court declined to address the issue.          Therefore, Mother’s

“right to collect past-due court-ordered child support payments

from the payor” did not arise since the family court did not

rule on the issue.     Id. at 202, 716 P.2d at 497.

            Based on the explicit language excluding past child

support post-Divorce Decree, and the ICA’s rationale in Lindsey,

we find that the ICA incorrectly affirmed the family court’s

decision to consider Mother’s request for enforcement of

Father’s delinquent pre-decree temporary child support

obligations.    Similar to alimony, the issue of child support is

remanded to the family court to make specific findings regarding

the basis for bifurcation.




                                     20
   ***NOT FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER***__


                              V.    CONCLUSION

           The ICA correctly remanded to the family court to

determine whether good cause existed to bifurcate as to past

alimony, but erred in not similarly remanding with regard to

past child support.     Accordingly, we vacate in part and affirm

in part the ICA’s July 29, 2021 judgment on appeal and remand to

the family court.     On remand, the family court must make

findings regarding whether good cause existed to bifurcate as to

past child support and enter findings of fact and conclusions of

law with respect to any award of past child support.            The ICA’s

judgment, in all other respects, is affirmed.

           DATED:   Honolulu, Hawai‘i, January 28, 2022.

Philip J. Leas
and DL                                    /s/ Mark E. Recktenwald
for petitioner
                                          /s/ Paula A. Nakayama
CL
Self-represented respondent               /s/ Sabrina S. McKenna

                                          /s/ Michael D. Wilson

                                          /s/ Todd W. Eddins




                                     21